FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     October 11, 2022

                                   No. 04-22-00484-CV

                 ESTATE OF GLENN EDWARD TURPIN, DECEASED,

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2021-PC-0972
                       Honorable Veronica Vasquez, Judge Presiding


                                      ORDER
       Appellee Mary Louise May’s motion for extension of time to file her brief is GRANTED.
Appellee Mary Louise May’s brief is due November 16, 2022.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court